TTDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on April 27, 2020. 
Claims 1-2 have been amended. 
Claim 21 has been canceled. 
Claims 1-7, and 16-20 are currently pending. 
Response to Arguments
Applicant's arguments filed April 27, 2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues Igarashi and Du fails to disclose a collimator having a non-rectangular curved transition profile including a non-uniform width and a non-uniform height since Du discloses that the cross section of the grid cell may vary shape with each grid cell is uniform in one direction in [0079]. However, [0079] of Du does not state that the grid cell is uniform in one direction with a varying shape. As noted in the previous Office action, in [0079], Du states that the grid cells variance in shape and center distance of the grid cell are random. The height and width are non-uniform since the variances of the shape and the center distance of the grid cell are random. In [0094], the width and thickness of the walls are different. 
Applicant’s arguments, see Pg. 7, filed April 27, 2021, with respect to Claims 16-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 16, Applicant argues that Du fails to teach a collimator having plates that are . 
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Regarding claim 1, “providing a detector, and providing a collimator that is located between an object and the detector” should be added before current first step “receiving a filtered…” in order to clarify that the detector is part of the claimed method. 
Regarding claim 1, “at the detector” should be added after the term “height” in order to clarify how the signal is received. Claims 3-6 are objected to by virtue of their dependency.
Regarding claim 2, a “,” should be added between the terms “the collimator” and “the first region” in lines 5-6 in order to correct a grammatical informality. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (U.S. 2006/0233298) in view of Du (U.S. 2017/0265822).
Regarding claim 1:
Igarashi discloses a method for an imaging system, comprising: 
receiving a filtered and modulated signal generated by passing a primary signal through a collimator ([0068], X-ray goes through collimator then strikes the detector), the collimator (Fig. 2B, #50) positioned between an object (Fig. 2B, patient between source #101 and collimator #50) and a detector  (Fig. 2B, #103) of the imaging system; and 
generating an image ([0075], image generation) based on the filtered and modulated signal received at the detector.
However, Igarashi fails to disclose a collimator having a non-rectangular curved transition profile including a non-uniform width and a non-uniform height.
Du teaches a collimator having a non-rectangular curved transition profile ([0079], grid wall is sector shaped) including a non-uniform width ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied) and a non-uniform height ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the collimator of Igarashi with the collimator of Du in order to reduce artifacts in images caused by scattered radiation (Du; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Igarashi and Du discloses the method of claim 1, wherein the primary signal includes radiation from a source (Igarashi; Fig. 2B, #101) of the imaging system attenuated by the object (Igarashi; Fig. 2B, patient) placed between the source (Igarashi; Fig. 2B, 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the collimator of Igarashi with the collimator of Du in order to reduce artifacts in images caused by scattered radiation (Du; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Igarashi and Du discloses the method of claim 2, wherein a level of transmission of the primary signal through the collimator is based on a shape of the first region (Du; [0079], grid walls have different shapes such as trapezoid and sector), the shape being non-rectangular (Du; [0079], grid walls have different shapes), thereby to reduce aliasing artifacts in the image.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the collimator of Igarashi with the collimator of Du in order to reduce artifacts 
Regarding claim 4:
The combination of Igarashi and Du discloses the method of claim 2, wherein a level of transmission of the primary signal (Du; Fig. 5, ray 420 goes through grid 510) through the first region (Du; [0079], walls have different shapes) is inversely proportional to a first height of the first region (Du; [0077]-[0079], walls have different shapes and different materials have an effect on radiation X-ray absorption) and a level of transmission of the primary signal (Du; Fig. 5, ray 420 goes through grid 510) through the second region is directly proportional to a second height of the second region (Du; [0077]-[0079], walls have different shapes and different materials have an effect on radiation X-ray absorption).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the collimator of Igarashi with the collimator of Du in order to reduce artifacts in images caused by scattered radiation (Du; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Igarashi and Du discloses the method of claim 1, wherein the non-rectangular transition profile of the collimator (Du; [0079], walls have different shapes) generates a trapezoidal shaped detector response (Du; [0079], walls have a trapezoidal shape).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the collimator of Igarashi with the collimator of Du in order to reduce artifacts in images caused by scattered radiation (Du; [0045]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Igarashi and Du discloses the method of claim 1, further comprising receiving the filtered signal (Igarashi; [0070], preprocessed data) prior to performing one or more of post-filtering and digitization of the primary signal (Igarashi; [0075], reconstruction processing).
Allowable Subject Matter
Claims 16-20 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Igarashi (U.S. 2006/0233298) and Du (U.S. 2017/0265822).
Regarding claim 16:
Igarashi discloses a medical imaging system, comprising:
 an x-ray source (Fig. 2B, #101) configured to project a beam of x-rays towards a patient; 
an array of detectors (Fig. 2B, #103) configured to receive an attenuated beam passing through the patient; and 
a collimator (Fig. 2B, #50) inserted between the patient (Fig. 2B, patient) and the array of detectors (Fig. 2B, #103).
Du teaches a collimator (Fig. 5, #510) configured to non-uniformly attenuate and modulate the beam (Fig. 5, ray 420 goes through grid 510), plate separated by a gap (Fig. 11, plates G0-G6 are separated) provides the collimator with a non-rectangular curved transition profile ([0079], sector shaped walls; [0103], ovoid or ellipse shaped walls).
However, Igarashi and Du fails to disclose the collimator having bell shaped plates each separated by a gap;

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-20 are indicated as allowable by virtue of their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niederlohner (U.S. 2014/0042333)-X-ray detector anti-scatter grid.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                    
                                                                                                                                                                    /DANI FOX/Primary Examiner, Art Unit 2884